      Case 1:20-cv-02245-EGS-GMH Document 49 Filed 09/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  P.J.E.S., a minor child by and through
  his father and next friend, Mario
  Escobar Francisco, on behalf of himself
  and others similarly situated,

                        Plaintiff,

         v.                                                Case No. 1:20-cv-2245 (EGS/GMH)

  CHAD F. WOLF, Acting Secretary of
  Homeland Security, in his official
  capacity, et al.,

                        Defendants.


                                              ORDER

       On September 14, 2020, the Immigration Reform Law Institute (“IRLI”) filed a motion for

leave to file an amicus curiae brief in opposition to Plaintiff’s motion for a preliminary injunction.

ECF No. 48. According to IRLI, Defendant consents to its motion but Plaintiff opposes it in light

of the fact that Plaintiff’s reply brief on the preliminary injunction motion is due on September 15,

2020—that is, tomorrow—and he would thus have only a single day to respond to IRLI’s argu-

ments. Id. at 1.

       “The decision whether to allow a non-party to participate as an amicus curiae is solely

within the broad discretion of the Court” and leave to appear may be granted “if the information

offered is ‘timely and useful.’” Ellsworth Assocs., Inc. v. United States, 917 F. Supp 841, 846

(D.D.C. 1996) (quoting Waste Mgmt. of Pa. v. City of York, 162 F.R.D. 34, 36 (M.D. Pa. 1995)).

This Court’s Local Civil Rules allow any party to “file an opposition to a motion for leave to file

an amicus brief.” LCvR 7(o)(2). Accordingly, it is hereby
      Case 1:20-cv-02245-EGS-GMH Document 49 Filed 09/14/20 Page 2 of 2




       ORDERED that Plaintiff shall file any opposition to IRLI’s motion for leave to file an

amicus curiae brief (ECF No. 48) on or before September 16, 2020. It is further

       ORDERED that Plaintiff’s opposition shall include a representation as to when he could

file a submission responding to IRLI’s amicus brief, should its motion for leave to file be granted.


                                                                       Digitally signed by
                                                                       G. Michael Harvey
                                                                       Date: 2020.09.14
Date: September 14, 2020                                               16:00:02 -04'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
